DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-8 are objected to because of the following informalities:  The claim recites, “A modified conjugated diene rubber having a modifying structure derived from a siloxane at at least one terminal of a polymer chain,” the term “at” is repeated twice and should be amended.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KARATO et al. (U.S. Publication No. 2008/0275184, hereinafter KARATO).
Regarding claims 1 and 3, KARATO teaches a conjugated diene rubber composition comprising a conjugated diene rubber having a structure such that at least three conjugated diene polymer chains are bonded together through a specific polyorganosiloxane (Abstract [0011-0015 and 0030-0031]). 
The polyorganosiloxane has a general formula (1):

    PNG
    media_image1.png
    432
    406
    media_image1.png
    Greyscale

The conjugated diene rubber composition comprises conjugated diene rubber (B) having a structure such that it has been allowed to react with a compound having in the molecule at least one functional group containing a pyridyl group [0067-0068]. A specific example of the compound having a pyridyl group is 4-vinylpyridine [0075] (which reads on a monomer unit of a vinyl compound as claimed). The conjugated diene rubber composition is silica incorporated [0079]. Therefore, the position is taken that the functional group of the conjugated diene would inherently interact with the silica. 
Regarding claim 4, KARATO teaches the conjugated diene rubber composition is produced by allowing active conjugated diene polymer chains which are obtained by polymerizing a conjugated diene monomer and an aromatic vinyl monomer to react with a polyorganosiloxane to prepare a polymer solution of the conjugated diene rubber (A) [0019]. Mixing together the polymer solution of the conjugated diene rubber (A) and the polymer solution of the conjugated diene rubber (B) and then removing the liquid medium from the mixed polymer solution to recover the rubber composition [0021 and 0022].
Regarding claim 5, KARATO teaches the conjugated diene rubber composition incorporated therein a polymer including resinous polymers and rubbery polymers [0116-0118]. The conjugated diene rubber composition comprise at least one filler including silica [0120-0122].
Regarding claim 6, KARATO teaches the conjugated diene rubber composition comprises crosslinking agent including sulfur and peroxides [0131-0133]. 
Regarding claim 7, KARATO teaches the conjugated diene rubber composition is used as a crosslinked vulcanizate [0140-0141].
Regarding claim 8, KARATO teaches the conjugated diene rubber composition gives a rubber vulcanizate used for parts of tires [0142]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over KARATO et al. (U.S. Publication No. 2008/0275184, hereinafter KARATO) in view of ITO et al. (U.S. Publication No. 2012/0190770, hereinafter ITO).
Regarding claim 2, KARATO substantially teaches the present invention, see paragraph 5 above. However, KARATO does not teach wherein the monomer unit of a vinyl compound having a functional group interactive with silica is represented by General Formula (1):

    PNG
    media_image2.png
    253
    428
    media_image2.png
    Greyscale

In the same field of endeavor of rubber composition for tires [0166], ITO teaches a conjugated diene polymer comprising polymerizing a monomer component comprising a conjugated diene compound and a silicon-containing vinyl compound using compounds (I) and (II) (Abstract). The silicon-containing vinyl compound has a compound represented by the following formula (2)[0016]: 

    PNG
    media_image3.png
    216
    405
    media_image3.png
    Greyscale

The silicon-containing vinyl compounds represented by the formula (2) include (dialkylamino)dialkylvinylphenylsilanes such as (dimethylamino)dimethyl-4-vinylphenylsilane [0036-0037]. The conjugated diene polymer from which a polymer composition is excellent in fuel cost saving properties [0008 and 0012]. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the silicone containing vinyl compounds (e.g. (dimethylamino)dimethyl-4-vinylphenylsilane) of ITO with the rubber composition of KARATO for the benefit of obtaining excellent fuel cost saving properties in tires as taught by ITO [0008, 0012, and 0166]. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763